    Case 19-10891-elf        Doc 51    Filed 01/22/21 Entered 01/22/21 12:07:59             Desc Main
                                       Document      Page 1 of 1



                               UNITED STATES BANKRUPTCY COURT

                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA



IN RE:                                                       :
         Kenneth Diamond                                     :       Case No.: 19-10891(ELF)
         Nancy Diamond                                       :
                                                             :
         Debtor(s)                                           :       Chapter 13


                                         ORDER
       AND NOW, upon consideration of the Motion to Sell Real Property under Section 363 of the
Bankruptcy Code (“the Motion”), and the request for an expedited hearing thereon, and sufficient cause
being shown, it is hereby ORDERED that:


   1. The request for an expedited hearing is GRANTED.

   2. A hearing to consider the Motion shall be and hereby is scheduled on February 2, 2021  ,
      at  1:00 p.m.                                                                       nd
                            , in the United States Bankruptcy Court, 900 Market Street, 2 Floor,
      Courtroom No. 1, Philadelphia, Pennsylvania, 19107.

   3. Written objections or other responsive pleadings to the Motion (while not required) may be filed
                                                                                                     up
      to the time of the hearing and all objections will be considered at the hearing.

   4. The Movant shall serve the Motion and this Order on the case Trustee, the individual
      Respondent(s) (if any), all secured creditors and all priority creditors by first class mail or e-mail
      transmission no later than 5:00 p.m. on January 25, 2020.

   5. The Movant shall file a Certification of Service as required by Local Rule 9014-4.




         Date:   1/22/21
                                                      ERIC L. FRANK
                                                      BANKRUPTCY JUDGE
